[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                               FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 05-13328
                                                           March 14, 2006
                         Non-Argument Calendar
                                                         THOMAS K. KAHN
                       ________________________              CLERK

                  D. C. Docket No. 04-00026-CV-CWH-5

EMBERY J. MCBRIDE,

                                                           Plaintiff-Appellant,

                                  versus

WILLIE C. RIVERS, Sergeant, Macon State Prison,
OFFICER DEMONDO, CERT Team, Macon State Prison,
OFFICER JERKINS, CERT Team, Macon State Prison,
OFFICER SNIPES, Macon State Prison,
OFFICER FOX, CERT Team, Macon State Prison,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                             (March 14, 2006)

Before MARCUS, WILSON and FAY, Circuit Judges.

PER CURIAM:
      Embery J. McBride, a Georgia state prisoner, appeals pro se the district

court’s grant of summary judgment, pursuant to Fed.R.Civ.P. 56(c), in his civil

rights action, filed pursuant to 42 U.S.C. § 1983, in favor of the defendants,

Sergeant Willie C. Rivers, Officer Domenico Demundo, Officer Robert Judkins,

Officer Jeffery Snipes, and Officer Christopher Fox. McBride argues on appeal

that the court (1) erred in concluding that no genuine issue of material fact existed

as to any of McBride’s claims, and (2) abused its discretion in ruling on McBride’s

discovery motions. For the reasons set forth more fully below, we affirm.

      McBride asserted in his pro se § 1983 complaint that the defendants violated

his Eighth Amendment rights while he was incarcerated in the Macon State Prison

(“MSP”), in Macon, Georgia, by (1) not taking reasonable measures to protect him

from another inmate, and (2) subjecting him to excessive force. McBride

specifically alleged that, on March 6, 2003, while Defendants Rivers, Demundo,

Judkins, and Fox were escorting him to the J-2 Building, Isolation/Segregation, for

a disciplinary infraction, McBride asked them not to place him in a cell with

anybody with whom he had problems. When McBride saw that the defendants

were going to place him in a cell with Inmate Michael Holmes, McBride told them

that he did not want to be placed in the same cell because he feared for his life.




                                           2
       McBride further asserted in his complaint that, despite this request,

Defendants Fox, Demundo, Judkins, and Snipes forced McBride into the cell with

Inmate Holmes, while Defendant Rivers watched. After McBride and Inmate

Holmes started fighting and the defendants restrained McBride, the defendants

punched McBride in the back of his head, on his back, and on his left side; kneed

him four to six times on the left side of his face; or watched these acts without

intervening. As a result, McBride suffered face contusions, knots behind his right

ear and on his forehead, bruises to his back and left-rib side, a swollen right knee,

and a sprained right ankle.1

       After the defendants answered this complaint, McBride filed a motion to

compel responses to some of his requests for the production of documents,

including, among other things:

       Any and all writing, drawings, graphs, charts, photographs (including

       still frame) phono records and other data compilations from which

       information can be obtained or produced to plaintiff.



(“Request No. 2"). Moreover, McBride sought to compel the production of:


       1
          The district court subsequently granted McBride’s unopposed motion to amend this
complaint, whereby McBride added that Rivers was deliberately indifferent to his needs by
(1) aiding others in forcing McBride into a cell with Inmate Holmes, and (2) failing to intervene
to prevent the other defendants from using excessive force.

                                                3
       Any and all memorandums, complaints, or other court order

       concerning the defendant use of excessive force within the past two

       years to the present.

(“Request No. 4").

       The defendants responded that they objected to these discovery requests as

being either “vague and unduly burdensome,” or “irrelevant to the present action

and not calculated to lead to discovery of admissible evidence.” The defendants

further explained that (1) they could not respond to McBride’s general request for

documents in Request No. 2, due to “the vast records which the Department of

Corrections maintains”; (2) any complaints described in Request No. 4, which

involved allegations that the defendants had used excessive force in the past, would

not establish the claims at issue in the instant case; (3) any court documents or

orders described in Request No. 4 were matters of public record and, thus,

otherwise accessible to McBride; and, (4) due to the defendants’ system of

organizing and filing inmate grievances under the names and numbers of prisoners,

it would be unduly burdensome, if not impossible, to obtain a list of grievances and

complaints filed against an individual defendant by prison inmates.2 The


       2
           Further expanding on this last response, the defendants explained that, unless some
action is taken by the Department of Corrections against a specific officer in response to a
complaint, no record would be available regarding the complaint or grievance. Moreover, the
defendants verified that they had no knowledge of any such actions being taken against any of

                                                4
magistrate judge denied McBride’s motion to compel, concluding that McBride’s

Requests Nos. 2 and 4 were overly broad and burdensome and would not lead to

the discovery of admissible evidence.

       After the magistrate issued this order, but apparently before McBride

received a copy of it, McBride replied to the defendants’ response to his motion to

compel, arguing that, to the extent the defendants were contending that Request

No. 2 was too vague, he subsequently had revised this request.3 McBride also

asserted that the evidence requested in Request No. 4 might be admissible to show

intent, motive, opportunity, preparation, plan, knowledge, identity, or absence of

mistake or accident, pursuant to Fed.R.Evid. 404(b). McBride explained that two

of the defendants might have a history of using excessive force against prisoners,

and that at least one officer might have been forced to resign because of his

conduct. Furthermore, McBride argued that (1) copies of complaints should be




them regarding the claim of excessive use of force.
       3
         McBride attached to his original motion to compel a revised Request No. 2, dated
October 25, 2004, which included as follows:

       Any and all writings including but not limited to H-Building and J-Building
       Logbook based on plaintiff disciplinary reports given to plaintiff on March 6,
       2003[,] as well as photographs including still frame photographs showing
       plaintiff’s use of force claim and being escorted from J-2 until placed in J-115
       cell.

                                                5
recoverable from each officer’s personnel file, and (2) a videotape of the

altercation would reflect that the defendants used excessive force.

      Additionally, McBride filed a motion requesting a copy of the transcript of

his deposition, pursuant to Fed.R.Civ.P. 30(e), and objecting to the manner in

which the deposition had been conducted, pursuant to Fed.R.Civ.P. 26(c)(5).

McBride asserted that, (1) during his deposition, he objected to the presence of two

CERT Team officers; and (2) the continued presence of these CERT officers

caused him fear, intimidation, and embarrassment, to the extent that he could not

concentrate on the deposition questions or make further objections. McBride also

argued that, because the CERT team of officers had a history of using force, he

feared that his further objecting to the officers’ presence would result in him being

placed in “lock down.” McBride contended that, if these officers had not been

present, he would have objected to (1) questioning as to his conviction, (2) defense

counsel’s repeated interruptions of his answers, and (3) the introduction of a

photograph of McBride and a copy of a follow-up examination. Moreover,

McBride argued that he was entitled to a copy of the deposition transcript so he

could make any necessary “changes in form or substance.”

      The defendants then filed a combined motion for summary judgment and a

supporting memorandum of law. The defendants argued that McBride’s claims



                                          6
against Defendant Rivers were not viable because (1) a § 1983 claim may not be

based solely upon a theory of respondeat superior, and (2) McBride did not allege

that Defendant Rivers either was personally involved, or had created any policies

that had caused McBride’s alleged constitutional violations. The defendants

contended that the remaining defendants were entitled to summary judgment on

McBride’s claim of excessive force because any force (1) was de minimus,

(2) caused only minimal injury, and (3) was taken in a good-faith effort to maintain

a safe and orderly prison. The defendants also argued that they were entitled to

summary judgment on McBride’s claim of deliberate indifference because

McBride had neither established an excessive risk to his health and safety, nor that

he had suffered injuries as a result of being placed in a cell with Inmate Holmes.

      In support of their motion for summary judgment, the defendants submitted

McBride’s deposition, in which McBride testified that, sometime around March 6,

2003, while Defendants Dumundo, Fox, Judkins, and Snipes were escorting him to

the J-2 Building, Isolation/Segregation, for a disciplinary infraction, McBride

stated “please don’t put me in a cell with nobody that I may have problems with.”

When McBride saw that Inmate Holmes was in the cell to which McBride was

being taken, he further informed these defendants that “me and that dude had




                                          7
problems. I’m in fear for my life. Don’t put me in the cell with him.” The

defendants, nevertheless, forcibly placed McBride in the cell with Inmate Holmes.

      McBride further stated during his deposition that, immediately after he was

placed in this cell, Inmate Holmes began walking towards McBride. McBride then

pushed Inmate Holmes, thereby starting a fight between the two of them. Within

seconds of this fight commencing, Defendants Demundo, Judkins, and Fox entered

the cell and separated the inmates. In the process, the defendants used force

against McBride, including kneeing him in the back of the head. The defendants

then took Holmes to the medical office for treatment. McBride’s injuries from this

incident, that is, a scratch on the side of his face, a bruise on his right cheek, injury

to his knee, and pain in his ribs, knees, and ankles, healed quickly, other than his

knee injury. His knee injury, however, also might have been the result of “old

age.” Moreover, McBride conceded that he was suing Defendant Rivers because

of his position as supervisor, rather than based on any personal acts.

      After the magistrate notified McBride that his failure to respond to the

defendants’ motion for summary judgment could result in the magistrate entering a

final judgment against him, McBride filed a motion to stay summary judgment

pending the magistrate’s consideration of his reply to the defendants’ response to

his motion to compel. McBride also responded to the defendants’ summary



                                            8
judgment motion, arguing that, although the defendants were justified in using

some force in ending the altercation between himself and Inmate Holmes, the

defendants’ assault of him after he was restrained was excessive, intentionally

conducted to inflict pain, and resulted in multiple injuries. Additionally, McBride

contended that Defendant Rivers should not be granted summary judgment because

(1) he ordered that McBride be placed in a cell with Inmate Holmes, despite (i) his

knowledge of a substantial risk of danger, and (ii) Standard Operating Procedure

(SOP) 11B09-0001, which McBride claimed instructed that “[c]ell occupancy,

except in emergenc[ies], shall not exceed design capacity”;4 and (2) he failed to

stop other officers from using excessive force.5




       4
        In contrast, Officer Demundo stated in response to McBride’s first interrogatories that
the MSP segregation cells, which contain two beds, are designed for two prisoners.
       5
          In support of his response opposing summary judgment, McBride attached (1) his own
declaration, (Exh. A); (2) copies of internal grievance responses, denying his grievance but
forwarding it to internal affairs, (Exhs. B, C); (3) a declaration by Isaiah Heard, another inmate,
containing hearsay evidence on the amount of force used in the instant offense, (Exh. D);
(4) Defendant Rivers’s witness statement, in which he stated that he operated a camera when the
use of force was used on McBride, (Exh. E); (5) McBride’s witness statement, repeating the
allegations he included in his civil complaint, (Exh. F); (6) McBride’s medical report following
the instant alleged acts, which confirmed that he suffered minor contusions and abrasions, (Exh.
G); (7) an unidentified photograph, (Exh. H); (8) a declaration by Paul Tyner, another inmate at
MSP, relating to past violence that had resulted from placing inmates with other unwanted cell-
mates in segregation; and (9) a declaration by Sarah McBride, McBride’s mother, which
included that, while visiting McBride within days of the altercation, she observed that he had
(i) a swollen face, (ii) a scratch on his right cheek, (iii) small holes on the inside of his left and
right wrists, and (iv) knots behind his right ear and in the back of his head, (Exh. I).

                                                  9
      Determining that he should have considered McBride’s reply to the

defendants’ response to the motion to compel before ruling on McBride’s motion

to compel, the magistrate subsequently vacated his prior order denying this motion,

granted McBride additional time to file his reply, and stayed consideration of the

defendants’ motion for summary judgment. Moreover, after McBride re-filed his

reply, the defendants filed a “sur reply,” to which they attached as an exhibit a

copy of a letter they previously had sent to McBride, informing him that (1) his

disciplinary report he had requested had been expunged from his record and, thus,

no longer was available; and (2) the defendants had been unable to locate the

photographs to which Defendant Rivers had referred in his witness statement.

      The defendants also filed a reply brief in support of their motion for

summary judgment, arguing that their responses to McBride’s interrogatory

questions revealed they did not use excessive force in responding to the prison

altercation. The defendants alternatively contended that summary judgment was

warranted as to McBride’s claim of excessive force because the injuries that

McBride identified during his deposition, that is, a scratch on his right cheek, a

scrape on the back of his right forearm, a knot behind his right ear and on the back

of his head, pain in his ribs and ankles, and problems with his right knee, either

were insubstantial, temporary, or attributable to “getting old.” Additionally, the



                                          10
defendants contended that McBride had failed to show that they acted with a

sufficiently culpable state of mind. McBride replied, arguing, among other things,

that (1) his injuries were not minimal; and (2) a material issue existed as to whether

the defendants’ use of force, after they restrained him, was excessive and in

violation of the defendants’ policies and procedures.

      On reconsideration of McBride’s motion to compel, the magistrate again

denied it, concluding that the defendants had adequately responded to McBride’s

discovery requests. The court also summarily stated that, to the extent McBride

primarily was seeking the production of Request Nos. 2 and 4, these requests were

“overly broad and burdensome and [would] not lead to the discovery of admissible

evidence.”

      The magistrate also granted the defendants’ motion for summary judgment

and entered judgment in favor of the defendants as to all of McBride’s claims. In

doing so, the magistrate explained that, to the extent McBride was attempting to

invoke liability against Defendant Rivers based on a theory of respondeat superior,

McBride neither alleged a causal link between Defendant Rivers and a denial of his

constitutional rights, nor that Defendant Rivers was responsible for a policy

designed to deny McBride his constitutional rights. The magistrate discussed that,

although the remaining defendants had a duty to protect McBride from violence at



                                          11
the hands of other prisoners, McBride could not show that Inmate Holmes posed a

substance risk to his safety by alleging only that they previously had a verbal

altercation. The magistrate determined that summary judgment also was warranted

on McBride’s claim of excessive force because (1) his allegations did not support

“a reliable inference of wantonness in the infliction of pain”; and (2) the injuries he

suffered as a result of the defendants’ use of force reflected that the defendants’ use

of force was de minimus.

Issue 1:     Grant of Summary Judgment

      We review de novo a district court’s grant of summary judgment. Mercado

v. City of Orlando, 407 F.3d 1152, 1156 (11th Cir. 2005). Summary judgment is

appropriate when “the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Id. (quoting Fed.R.Civ.P. 56(c)). When making this

determination, we view all facts in the light most favorable to McBride, the non-

moving party. See id.

      a.     Deliberate Indifference

      McBride argues that the district court erred in granting summary judgment

on his claim of deliberate indifference because, accepting his allegations as true,



                                           12
material issues of fact existed. The Eighth Amendment prohibits the infliction of

cruel and unusual punishment. U.S. Const. amend. VIII.6 “A prison official’s

‘deliberate indifference’ to a substantial risk of serious harm to an inmate violates

the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 828, 114 S.Ct. 1970,

1974, 128 L.Ed.2d 811 (1994). Accordingly, “‘prison officials have a duty . . . to

protect prisoners from violence at the hands of other prisoners.’” Id. at 833, 114

S.Ct. at 1976-77 (quotations and citations omitted).

       “It is not, however, every injury suffered by one inmate at the hands of

another that translates into a constitutional liability for prison officials responsible

for the victim’s safety.” Id. at 834, 114 S.Ct. at 1977. “An Eighth Amendment

violation will occur when a substantial risk of serious harm, of which the official is

subjectively aware, exists and the official does not ‘respond[] reasonably to the

risk.’” Marsh v. Butler County, Ala., 268 F.3d 1014, 1028 (11th Cir. 2001) (en

banc) (quoting Farmer, 511 U.S. at 844, 114 S.Ct. at 1982-83). Thus, a claim

based on deliberate indifference contains three components: “(1) subjective

knowledge of a risk of serious harm; (2) disregard of that risk; (3) by conduct that




       6
          The Eight Amendment’s ban on cruel and unusual punishment is made applicable to
the states by virtue of the Fourteenth Amendment. See Carter v. Galloway, 352 F.3d 1346, 1347
n.1 (11th Cir. 2003) (citing Robinson v. California, 370 U.S. 660, 82 S.Ct. 1417, 8 L.Ed.2d 758
(1962)).

                                              13
is more than mere negligence.” McElligott v. Foley, 182 F.3d 1248, 1255 (11th

Cir. 1999).

       In determining subjective knowledge, a court is to inquire whether the

defendant was aware of a “particularized threat or fear felt by [the plaintiff].”

Carter, 352 F.3d at 1350. The defendant “must be aware of specific facts from

which an inference could be drawn that a substantial risk of serious harm

exists—and the [defendant] must also draw that inference.” Id. at 1349 (quotation

and marks omitted).

      In Carter, an inmate asserted a claim of deliberate indifference after prison

officials failed to protect him from an attack by his cell mate. See id. at 1348. In

affirming the grant of summary judgment for the officials, we acknowledged that

(1) the officials knew that the plaintiff’s cell mate was a “problem inmate,” who

had a well-documented history of prison disobedience and violence; and (2) the

plaintiff had notified the officials that his cell mate was acting crazy, including

roaming his cell like a “caged animal.” See id. at 1349. We, however, explained

that, before a defendant’s awareness rises to a sufficient level of culpability, there

must be much more than mere awareness of an inmate’s generally problematic

nature. See id. Thus, we concluded that, although the defendants arguably should




                                           14
have placed the plaintiff elsewhere, their “merely negligent failure to protect” him

from the attack did not justify liability under § 1983. See id. at 1350.

      In the instant case, in responding to the defendants’ motion for summary

judgment, McBride argued that the defendants knew of the risk of serious harm in

placing him in the same cell as Inmate Holmes because, immediately before being

placed in a cell with Inmate Holmes, he told them that he feared for his life.

McBride, however, testified during his deposition that his only statements to the

defendants relating to his safety included his general request that they not place

him in a cell with anyone whom he might have problems, and his statement, upon

seeing Inmate Holmes, that “me and that dude had problems. I’m in fear for my

life. Don’t put me in the cell with him.” McBride did not identify a specific prior

incident, from which the defendant could infer that a substantial risk existed. See

Carter, 352 F.3d at 1349. Indeed, McBride conceded that, after he was placed in

the cell, he started the altercation by pushing Inmate Holmes. Thus, similar to the

facts in Carter, McBride failed to show that the defendants had subjective

knowledge of a risk of serious harm. The court, therefore, did not err in granting

the defendants summary judgment on McBride’s claim of deliberate indifference.

See McElligott, 182 F.3d at 1255; see also Carter, 352 F.3d at 1349-50.

      b.     Excessive Force



                                          15
      McBride also argues that the district court erred in granting the defendants

summary judgment on his claim of excessive force because the defendants, in

restraining him during the fight with Inmate Holmes, acted “maliciously and

sadistically to cause harm.” McBride contends that, even if some force was

necessary to end the altercation, the defendants exceeded their authority by using

force against him after the fighting stopped and he was restrained. Additionally,

McBride contends that he produced evidence showing that he sustained more than

de minimus injuries from this excessive force.

      In addition to prohibiting ‘deliberate indifference’ to a substantial risk of

serious harm to an inmate, the Eight Amendment’s proscription of cruel and

unusual punishment governs prison officials use of force against convicted

inmates. Campbell v. Sikes, 169 F.3d 1353, 1374 (11th Cir. 1999). Under the

Eighth Amendment, force is deemed legitimate in a custodial setting only as long

as it is applied “in a good faith effort to maintain or restore discipline [and not]

maliciously and sadistically for the very purpose of causing harm.” Hudson v.

McMillian, 503 U.S. 1, 6, 112 S.Ct. 995, 998, 117 L.Ed.2d 156 (1992). Moreover,

an officer who is present and who fails to take reasonable steps to protect the

victim of another officer’s use of excessive force can be held personally liable for

his nonfeasance. Skrtich v. Thornton, 280 F.3d 1295, 1301 (11th Cir. 2002).



                                           16
      Five factors relevant to ascertaining whether force was used “maliciously

and sadistically” for the purpose of causing harm include (1) the extent of the

injury, (2) the need for application of force, (3) the relationship between the need

and the amount of force used, (4) any efforts made to temper the severity of a

forceful response, and (5) the extent of the threat to the safety of staff and inmates,

as reasonably perceived by the responsible officials on the basis of facts known to

them. Campbell, 169 F.3d at 1375.

      Furthermore, we have explained that, “once the necessity for the application

of force ceases, any continued use of harmful force can be a violation of the Eighth

Amendment, and any abuse directed at the prisoner after he terminates his

resistance to authority is an Eighth Amendment violation. “ Williams v. Burton,

943 F.2d 1572, 1576 (11th Cir. 1991). Indeed, “[o]nce restraints are initially

justified, it becomes somewhat problematic as to how long they are necessary to

meet the particular exigent circumstances.” Id. at 1575. However, if force was

applied in a good faith effort to maintain discipline, courts should give great

deference to acts taken by prison officials in applying prophylactic or preventative

measures intended “to reduce the incidence of riots and other breaches of prison

discipline.” Id. at 1576.




                                           17
      Applying the Campbell factors in Skrtich, we affirmed the denial of a

motion for summary judgment that correctional officers filed in response to a

prisoner’s claim of excessive force. See Skrtich, 280 F.3d at 1302. This claim

arose out of the officers’ use of an electronic shield to shock and incapacitate the

prisoner, after the prisoner refused to be handcuffed during a search of his cell, and

the officers’ subsequent punching, kicking, and beating the prisoner to the extent

he had to be airlifted from the prison to a hospital. See id. at 1299-1300.

Conceding that some degree of force was lawful in light of his non-compliance

with the officers’ order to submit to handcuffing, the prisoner challenged as

excessive the assault that occurred after he had been incapacitated by the shock of

the electronic shield. See id. at 1301-02.

      We determined in Skritch that, although the officer may have been justified

in taking extra precautions in performing the cell extraction because of the

prisoner’s status as a “disciplinary problem,” it was constitutionally impermissible

for the officers to beat the prisoner after he had been shocked with the shield. See

id. at 1302. Moreover, we concluded that, although a de minimus use of force does

not support a claim of excessive force, the kinds of injuries the prisoner suffered,

including rib fractures, back injuries, lacerations to the scalp, and abdominal




                                             18
injuries that required nine days of hospitalization and months of rehabilitation,

could not have been the result of de minimus use of force. See id.7

       McBride conceded during his deposition that, immediately after the

defendants placed him in the cell with Inmate Holmes, McBride started an

altercation by pushing Inmate Holmes. McBride also conceded that the defendants

immediate entering of the cell and separating the inmates was justified as a

measure to restore safety within the prison. Thus, the only force at issue here

involves McBride’s allegation that, after the officers secured and handcuffed him,

they (1) repeatedly punched him in the back of his head, on his back, and on his

left side; and (2) kneed him four to six times on the left side of his face.

       Accepting these allegations as true, Defendants Fox, Demundo, Judkins, and

Snipes, who were responsible for protecting the safety of both McBride and Inmate

Holmes, knew that they were escorting McBride to the segregation unit due to a

separate disciplinary infraction. McBride did not allege that, in applying force, the

officers used language that was threatening or abusive. See Bozeman v. Orum,

422 F.3d 1265, 1271 n.11 (11th Cir. 2005) (explaining that, although words, alone,

are not determinative of bad faith on the part of officers in their use of force,



       7
        We note that the absence of serious injury alone is insufficient to dismiss a plaintiff’s
Eighth Amendment claim; only de minimus uses of force are beyond constitutional recognition.
See Hudson, 503 U.S. at 4-8, 112 S.Ct. at 997-99.

                                                19
“threatening language as part of the totality of the circumstances can be relevant to

what is constitutionally reasonable,” or in the determination of reasonable

inferences about the officers’ subjective state of mind). Moreover, unlike the

prisoner in Skritch, McBride was not stunned during the altercation. Cf. Skrtich,

280 F.3d at 1302. McBride also agreed that his injuries from this force were not

permanent, other than his knee injury, and that his continuing knee injury, instead,

might have been the result of “old age.”

      Thus, although the defendants in the instant case arguably could have used

less force after restraining McBride, McBride failed to produce evidence showing

that these measure were taken “maliciously and sadistically for the very purpose of

causing harm.” See also Hudson, 503 U.S. at 6, 112 S.Ct. at 998; see also

Campbell, 169 F.3d at 1374 (explaining that “force does not violate the Eighth

Amendment merely because it is unreasonable or unnecessary”). Furthermore, to

the extent that Defendant Rivers was present during the alleged use of force and

failed to intervene, no constitutional violation occurred because the other officers

did not use excessive force. See Skrtich, 280 F.3d at 1301. The district court,

therefore, also did not err in concluding that no genuine issue existed on whether

the defendants used excessive force in violation of the Eighth Amendment.

      c.     Defendant Rivers’ Liability



                                           20
      McBride argues, as well, that the court should not have granted Defendant

Rivers summary judgment on McBride’s claim of deliberate indifference because,

based on his eight years of employment at MSP and McBride’s statement that he

feared being placed in the same cell as Inmate Holmes, Defendant Rivers should

have been aware of the substantial risk of his ordering McBride to be placed in the

same cell with Inmate Holmes. McBride contends that Defendant Rivers should

not have been granted summary judgment on McBride’s claim of excessive force

because he should have exercised his supervisory duties by intervening.

Additionally, McBride argues that the court erred in concluding that Defendant

Rivers could not be held liable under a theory of respondeat superior because he

(1) was aware of the “widespread abuses” that previously had occurred in the

segregation unit, and (2) had ignored a standard operating procedure by ordering

that McBride be placed in a cell with another inmate, and (3) had caused a

violation of McBride’s civil rights.

      “It is well established in this Circuit that supervisory officials are not liable

under § 1983 for the unconstitutional acts of their subordinates on the basis of

respondeat superior or vicarious liability.” Cottone v. Jenne, 326 F.3d 1352, 1360

(11th Cir. 2003). Supervisory liability under § 1983 occurs only when “the

supervisor personally participates in the alleged unconstitutional conduct or when



                                           21
there is a causal connection between the actions of a supervising official and the

alleged constitutional deprivation.” Id. A causal connection may be established

only when (1) a “history of widespread abuse” puts the responsible supervisor on

notice of the need to correct the alleged deprivation, and he or she fails to do so;

(2) a supervisor’s custom or policy results in deliberate indifference to

constitutional rights; or (3) facts support an inference that the supervisor directed

subordinates to act unlawfully or knew that subordinates would act unlawfully and

failed to stop them from doing so. Id. (internal marks, quotations, and citations

omitted).

      As discussed above, the district court did not err in concluding that no

genuine issue of material fact existed as to whether Defendants Fox, Demundo,

Judkins, and Snipes violated McBride’s Eighth Amendment rights either by failing

to take reasonable measures to guarantee his safety, or in using excessive force in

restraining him. However, even if we were to conclude that a constitutional

violation occurred, the district court did not err in determining that Defendant

Rivers was not liable in his supervisory capacity for the acts of the other prison

employees. Although McBride generally argues on appeal that Defendant Rivers

should have been liable because he “was well aware of the history of widespread

abuses” in the MSP segregation wing, McBride did not identify in his response to



                                           22
the motion for summary judgment any evidence showing a “history of widespread

violence.” See Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990) (explaining

that plaintiff must show that the past abuses were “obvious, flagrant, rampant and

of continued duration, rather than isolated occurrences”).

      To the extent McBride is arguing that Defendant Rivers was liable because,

in ordering the other defendants to place McBride in a segregation cell with

another inmate, he violated SOP IIB09-0001, he asserted that this policy only

states that “[c]ell occupancy, except in emergency, shall not exceed design

capacity.” Although McBride has interpreted this policy as limiting occupancy in

segregation cells to one prisoner, he has not cited to evidence in support of this

argument. To the contrary, Officer Demundo stated in his response to Demundo’s

First Interrogatories that the MSP segregation cells, which contain two beds, are

designed for two prisoners.

      Additionally, any orders Defendant Rivers gave for the other defendants to

place McBride in a cell with Inmate Holmes did not constitute deliberate

indifference because McBride’s general statement that he feared being placed in

this cell was insufficient to show that Defendant Rivers had a subjective

knowledge of a risk of serious harm. See McElligott, 182 F.3d at 1255. Finally, as

discussed above, to the extent that Defendant Rivers was present during the alleged



                                          23
use of force and failed to intervene, no constitutional violation occurred because

the other officers did not use excessive force. See Skrtich, 280 F.3d at 1301.

Thus, the district court did not err in determining that Defendant Rivers was not

liable in his supervisory capacity.

Issue 2:     McBride’s Discovery Motions

      In addition to challenging the district court’s grant of summary judgment,

McBride argues that the court abused its discretion in denying his motion to

compel because the evidence he was seeking, that is, a videotape of the incident at

issue, other complaints or grievances relating to the defendants’ excessive use of

force, and the logbook for the J-Building, was relevant and its production would

not have been unduly burdensome. McBride also contends that the district court

erred in granting summary judgment without ruling on McBride’s objection to his

deposition, and in not excluding this deposition, when (1) guards were present

during the deposition, and (2) the defendants failed to produce a copy of a

transcript of the deposition for McBride’s review.

      District courts are entitled to broad discretion in managing pretrial discovery

matters. Klay v. All Defendants, 425 F.3d 977, 982 (11th Cir. 2005). Thus, we

review a district court’s discovery rulings, including the denial of a motion to

compel, only for abuse of discretion. Hinson v. Clinch County, Ga. Bd. of Educ.,



                                          24
231 F.3d 821, 826 (11th Cir. 2000). “A district court abuses its discretion if it

applies an incorrect legal standard, follows improper procedures in making the

determination, or makes findings of fact that are clearly erroneous.” Chicago

Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1309 (11th Cir. 2001).

We also “will not overturn discovery rulings unless it is shown that the [d]istrict

[c]ourt’s ruling resulted in substantial harm to the appellant’s case.” Iraola & CIA,

S.A. v. Kimberly-Clark Corp., 325 F.3d 1274, 1286 (11th Cir. 2003) (internal

quotations omitted).

      Additionally, although courts “do and should show a leniency to pro se

litigants not enjoyed by those with the benefit of a legal education,” this leniency

“does not give a court license to serve as de facto counsel for a party.” GJR

Investments, Inc. v. County of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir.

1998) (internal citations omitted). Once a pro se litigant is in court, “he is subject

to the relevant laws and rules of the court, including the Federal Rules of Civil

Procedure.” Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989).

      To the extent the district court denied McBride’s motion to compel

discovery in response to his Request Nos. 2 and 4, “[t]he scope of allowable

discovery is determined by the claims (and defenses) raised in the case.”




                                           25
Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1368 n.37 (11th Cir. 1997).

Under Fed.R.Civ.P. 26:

      Parties may obtain discovery regarding any matter, not privileged, that
      is relevant to the claim or defense of any party, including the
      existence, description, nature, custody, condition, and location of any
      books, documents, or other tangible things and the identity and
      location of persons having knowledge of any discoverable matter. For
      good cause, the court may order discovery of any matter relevant to
      the subject matter involved in the action. Relevant information need
      not be admissible at the trial if discovery appears reasonably
      calculated to lead to the discovery of admissible evidence.

Fed.R.Civ.P. 26(b)(1).

      In denying McBride’s motion to compel the defendants to produce, among

other things, (1) a videotape of the altercation, and (2) evidence relating to any

other complaints filed within the past two years alleging that the defendants had

used excessive force, the magistrate explained that either the defendants had

adequately responded to McBride’s discovery requests, or McBride’s requests

were “overly broad and burdensome and [would] not lead to the discovery of

admissible evidence.” Indeed, McBride failed to offer evidence rebutting the

defendants’ argument that they had informed McBride that they had been unable to

locate the photographs or videotape to which Defendant Rivers referred in his

witness statement.




                                          26
      The defendants also argued in response to McBride’s motion to compel that,

due to the manner in which the defendants compiled and stored records, it would

be unduly burdensome, if not impossible, to obtain a list of grievances and

complaints filed against each individual defendants by other inmates. See Wright

v. AmSouth Bancorporation, 320 F.3d 1198, 1205 (11th Cir. 2003) (concluding

that the district court did not abuse its discretion in denying plaintiff’s request for

the court to compel the production of copies of all word-processing files created or

accessed by five of the defendant’s employees over a two-and-a-half year period

when the plaintiff neither identified particular items within his expansive request,

nor provided a theory of relevance that narrowed the scope of his request).

Additionally, other than generally arguing that this evidence would have

established the defendant’s subjective intent, McBride failed to explain how he was

“substantially harmed” by the court’s refusal to compel the production of this

evidence. See Iraola, 325 F.3d at 1286. Thus, the district court did not abuse its

discretion in denying McBride’s motion to compel. See Hinson, 231 F.3d at 826.

      To the extent McBride is challenging on appeal the district court’s failure to

rule on his motion to exclude his deposition testimony, prior to granting the

defendants’ motion for summary judgment, “[f]ailure to consider and rule on

significant pretrial motions before issuing dispositive orders can be an abuse of



                                           27
discretion.” Chudasama, 123 F.3d at 1367. Depositions, however, are generally

admissible provided that the party against whom they are admitted was present,

represented, or reasonably noticed, pursuant to Fed.R.Civ.P. 32(a). Nippon Credit

Bank, Ltd. v. Matthews, 291 F.3d 738, 751 (11th Cir. 2002). Moreover,

depositions are specifically allowed in consideration of summary judgment,

pursuant to Fed.R.Civ.P. 56(c). Id.

      As discussed above, citing to Rule 26(c)(5), McBride argues that the court

should have excluded his deposition testimony because the CERT officers were

present while the deposition was being conducted. However, if a party objects to

opposing counsel’s manner of conducting discovery, including depositions, the

proper remedy is to seek a protective order. Thomas v. Tenneco Packaging Co.,

Inc., 293 F.3d 1306, 1325 (11th Cir. 2002). Indeed, Rule 26(c) specifically

provides that a party may file a motion for a protective order:

      to protect a party or person from annoyance, embarrassment,
      oppression, or undue burden or expense, including . . . that discovery
      be conducted with no one present except persons designated by the
      court.

Fed.R.Civ.P. 26(c)(5).

      Here, McBride never moved for a protective order asking for this relief.

Moreover, other than generally stating that, if these officers had not been present,

he would have objected to (1) questioning as to his conviction, (2) defense

                                          28
counsel’s repeated interruptions of his answers, and (3) the introduction of a

photograph of McBride and a copy of a follow-up examination, McBride failed to

explain why his case was substantially harmed by the officer’s presence. See

Iraola, 325 F.3d at 1286. Indeed, McBride conceded during the deposition that the

CERT officers did not work at the prison at issue when McBride was present.

      Furthermore, to the extent McBride moved to exclude his deposition

testimony because he was not provided with a copy to review, and he cited to Rule

30(e), this rule provides:

      If requested by the deponent or a party before completion of the
      deposition, the deponent shall have 30 days after being notified by the
      officer that the transcript or recording is available in which to review
      the transcript or recording and, if there are changes in form or
      substance, to sign a statement reciting such changes and the reasons
      given by the deponent for making them.

Fed.R.Civ.P. 30(e). McBride’s deposition, however, does not reflect that, prior to

the completion of the deposition, he requested to review it. Moreover, McBride

has failed to explain why his case was substantially harmed by the denial of an

opportunity for him to review this testimony. See Iraola, 325 F.3d at 1286. Thus,

the court did not abuse its discretion in failing to rule on McBride’s motion to

exclude his deposition testimony, or in relying on this testimony in granting

summary judgment. See Hinson, 231 F.3d at, 826; Chudasama, 123 F.3d at 1367.




                                          29
      Accordingly, we conclude that the district court did not err in finding that no

material issues of fact existed as to whether the defendants either failed to protect

McBride, or used excessive force in restraining him. The court did not err in

concluding that Defendant Rivers could not held liable under a theory of

respondeat superior. Furthermore, the court did not abuse its discretion either in

denying McBride’s motion to compel the production of additional evidence, or in

failing to rule on McBride’s motion to exclude his deposition testimony before

granting the defendants summary judgment. We, therefore, affirm.

      AFFIRMED.




                                          30